DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-10 and 13-20 are pending.
Claim 20 is withdrawn from further consideration as being directed to a non-elected invention.
Claim Objections
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 7, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It is unclear as to whether all vinyl copolymers are suitable or only poly(vinyl chloride) and poly(vinyl acetate).  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-7, 9-10, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,569,521 to Sheridan et al. cited in Information Disclosure Statement filed 23 October 2018 (herein Sheridan).
Regarding claim 1, Sheridan teaches a stretch releasing pressure sensitive adhesive (herein PSA) tape (abstract) that includes a stretch releasing PSA composition on a backing (Col 4, lines 53-64).  Sheridan teaches that the backing can be a multilayer construction that includes a polymeric foam layer, a polymeric film layer, or combinations thereof (Col 10, line 65-Col 11, line 2).  Sheridan further teaches that the backing layers can be alternating layers of elastic, polymeric film, foam or adhesive materials, and combinations thereof (Col 12, lines 1-6) and that the PSA tape can include multiple layers of the same adhesive composition disposed on a single or multiple surfaces of a backing (Col 12, lines 13-18).  One of ordinary skill in the art would recognize that these teachings of Sheridan contemplate an embodiment wherein the backing is made of two polymeric film layers disposed on either side of an adhesive composition and further layers of that same adhesive composition are disposed on either surface of the backing.  In such an embodiment the backing corresponds to the multilayer carrier recited in the instant claims, the PSA layer of the backing corresponds to the core layer recited in the instant 
Regarding the compression stress relaxation of the adhesive article and/or the core layer, paragraph 00142 on page 25 of the instant specification discloses that a suitable core layer can be made using the adhesive composition of Example 28 of Sheridan (Col 19, lines 50-63 and Table 5).  Table 5 of the instant specification discloses that an adhesive article having such a core layer meets the claimed limitations.
Regarding claim 2, Sheridan teaches all the limitations of claim 1 as discussed above.
Table 4 of the instant specification disclose that a core layer made using the adhesive composition of Example 28 of Sheridan meets the claimed limitations.
Regarding claim 5, Sheridan teaches all the limitations of claim 1 as discussed above.
Sheridan teaches that Example 28 is made of an MQ silicone diamine resin (Col 19, lines 37-55) which meets the limitations of being a silicone elastomer.
Regarding claim 6, Sheridan teaches all the limitations of claim 1 as discussed above.
Sheridan teaches that the PSA composition can include a crosslinking agent (Col 10, lines 33-34).
Regarding claim 7, Sheridan teaches all the limitations of claim 1 as discussed above.
Sheridan teaches that the polymeric films of the backing can be made from materials including “polyolefins, e.g., polyethylene, including high density polyethylene, low density polyethylene, linear low density polyethylene, and linear ultra low density polyethylene, polypropylene and polybutylenes; vinyl copolymers, e.g., polyvinyl chlorides, both plasticized and unplasticized, and polyvinyl acetates; olefin copolymers, e.g., ethylene/methacrylate copolymers, ethylene/vinylacetate copolymers, acrylonitrile-butadiene-styrene copolymers, and ethylene/propylene copolymers; acrylic polymers and copolymer; and combinations thereof. Mixtures or blends of any plastic or plastic and elastomer 
Regarding claim 9, Sheridan teaches all the limitations of claim 1 as discussed above.
As discussed above, Sheridan teaches an embodiment wherein the backing is made of two polymeric film layers disposed on either side of an adhesive composition and further layers of that same adhesive composition are disposed on either surface of the backing.  Such an embodiment meets the limitations of instant claim 9.
Regarding claims 10 and 13-19, Sheridan teaches all the limitations of claim 1 as discussed above.
As discussed above, Sheridan teaches an embodiment having a backing is made of two polymeric film layers disposed on either side of an adhesive composition and further layers of that same adhesive composition are disposed on either surface of the backing and the PSA composition is made according to Example 28 of Sheridan.  Paragraph 00142 on page 25 of the instant specification discloses that such a PSA composition is a suitable core layer for the claimed invention.  Furthermore, Sheridan teaches that the polymeric films of the backing can be made from materials including “polyolefins, e.g., polyethylene, including high density polyethylene, low density polyethylene, linear low density polyethylene, and linear ultra low density polyethylene, polypropylene and polybutylenes; vinyl copolymers, e.g., polyvinyl chlorides, both plasticized and unplasticized, and polyvinyl acetates; olefin copolymers, e.g., ethylene/methacrylate copolymers, ethylene/vinylacetate copolymers, acrylonitrile-butadiene-styrene copolymers, and ethylene/propylene copolymers; acrylic polymers and copolymer; and combinations thereof. Mixtures or blends of any plastic or plastic and elastomer materials, such as polypropylene/polyethylene, polyurethane/polyolefin, polyurethane/polycarbonate, and polyurethane/polyester” (Col 11, lines 6-21).  Paragraph 0085 on page 11 of the instant specification discloses that these materials are suitable for the polymeric layers of the multilayer carrier.
Therefore, given that the PSA tape of Sheridan is has a substantially similar structure and is made using substantially similar materials to the claimed invention, one of ordinary skill in the art would reasonably expect them to have substantially similar properties and meets the limitations of claims 10-19.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,569,521 to Sheridan et al. cited in Information Disclosure Statement filed 23 October 2018 (herein Sheridan) as applied to claim 1 above and in view of U.S. Patent 6,001,471 to Bries et al. (herein Bries).
Regarding claim 8, Sheridan teaches all the limitations of claim 1 as discussed above.
Sheridan teaches that the polymeric film layers of the backing have a thickness of about 0.4 to about 10 mils (Col 11, lines 54-56).
Sheridan is silent as to the thickness of the adhesive layer of the backing.
Bries teaches a double-sided stretchable adhesive tape (abstract) comprising a backing having a polymeric foam layer 102 and polymeric film layer 104 adhered to one another via pressure-sensitive adhesive layer 106 which can be the same as adhesive layers 108 and 110 coated onto the backing (Fig 9 and Col 8, line 60-Col 9, line 13).  Bries teaches that an adhesive layer used for adjoining one polymeric layer of the backing to another should have a thickness of about 1 to 10 mils (Col 15, lines 41-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PSA layer of the backing of Sheridan to have the thickness taught by Bries because it is recognized in the art as being suitable for the intended purposes.  See MPEP 2144.07.
Combining the teaches of Sheridan of the thickness of the polymeric film layers with the teachings of Bries regarding the thickness of the PSA layer of the backing results in a backing having a thickness of about 1.8 to about 30 mils.
Response to Amendment
In view of Applicant’s Terminal Disclaimer filed 6 October 2021, previous Double Patenting rejection is hereby withdrawn.
In view of Applicant’s amendments filed 6 October 2021, previous rejections have been updated.
Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that Sheridan does not teach the claimed multilayer carrier structure with two polymeric films disposed on either side of a PSA layer (Remarks, page 7).  As discussed above, Sheridan teaches that the backing can be made of two polymeric films bonded together with an adhesive and that the adhesives of the tape can be the same throughout (Col 12, lines 1-19). 
Applicant argues that because Sheridan does not teach the claimed compression stretch, Sheridan does not teach the claimed invention (Remarks, page 7).  Sheridan teaches an adhesive composition that the instant specification discloses as having the required properties.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II).
Applicant argues that the use of the claimed multilayer carrier structure yields unexpected results and points to the comparative examples disclosed in the instant specification as evidence (Remarks, page 8).  Applicant argues that comparative examples 1 and 3 have a poor compression stress 
Conclusion
An error was made in the Non-final Office action mailed 28 July 2021 wherein claim 9 was rejected under 35 U.S.C. 103 instead of claim 8.  Therefore, this action is made NON-FINAL. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783